Filed 12/19/13 L.P. v. Super. Ct. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


L.P.,
         Petitioner,
v.
THE SUPERIOR COURT OF DEL                                            A140077
NORTE COUNTY,
                                                                     (Del Norte Co. Super. Ct.
         Respondent,                                                 Nos. JVSQ12-6131 and JVSQ12-6132)
DEL NORTE COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES
et al.,
         Real Parties in Interest.

         In his petition for extraordinary writ, L.P. seeks relief from the lower court’s
setting of a hearing on February 7, 2014, pursuant to Welfare and Institutions Code
section 366.26, to consider the termination of parental rights regarding L.P. and Y.R.
Petitioner is the father of these children. He requests that we vacate the order for this
hearing and order that reunification services be continued.
         On November 15, 2013, we issued an order to show cause why this petition should
not be granted and denied petitioner’s request for a temporary stay of the February 7,
2014 hearing pending the outcome of this petition. No responses were submitted.
         Petitioner has not submitted a brief or other argument in support of his petition.
Instead, his petition refers only to a “Wendy brief.” Apparently, this is a request that this
court conduct a review of this matter pursuant to People v. Wende (1979) 25 Cal.3d 436.

                                                             1
Petitioner is not entitled to a Wende review under the circumstances of this case, and we
decline to conduct such a review. (In re Sade C. (1996) 13 Cal.4th 952, 978-983; see
also Conservatorship of Ben C. (2007) 40 Cal.4th 529, 535.)
       The petition is denied. This decision is final in this court immediately. (See Cal.
rules of Court, rule 8.490(b)(3).)
                                                 _________________________
                                                 Brick, J.*


We concur:


_________________________
Kline, P.J.


_________________________
Haerle, J.




      * Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                             2